Order affirmed, with costs. Memorandum: The record amply supports the trial court’s exercise of discretion in setting aside the verdict as against the weight of the evidence. There is abundance of evidence to show that defendant paid the amount of the policies to a person equitably entitled to the same. All concur. (The order sets aside a verdict of a jury in favor of plaintiff and grants a new trial, in an action under life insurance policies.) Present — Sears, P. J., Crosby, Lewis, Taylor and Dowling, JJ.